                      Case 6:14-cr-06038-EAW-JWF Document 392 Filed 12/19/18 Page 1 of 2
                                                      KEL L EY DRYE & W ARREN L L P
                                                                A L IM IT ED L IABIL IT Y PAR T N ER SH IP




                                                               101 PARK AV ENUE
                  ,                                                                                                         FA C S I MI L E

   W A S H I N GT ON , D C
                                                              NEW YORK, NY 10178                                       (2 1 2 )      8 0 8 -7 8 9 7

  L OS    A N GE L E S , C A                                                                                            w w w . ke l l e yd r y e . c o m

       C H I C A GO, I L                                              (212) 808 -7800

      H OU S T ON , T X

  P A R S I P P A N Y ,             N J                                                                                J A I MI E   L. NA W A DA Y

    S T A MFOR D ,            C T                                                                               DIRE CT       L I N E : (2 1 2 )   8 0 8 -7 6 9 5
B R U S S E L S ,      B E L GI U M
                                                                                                             E MA I L : j n a w a d a y @ ke l l e y d r y e . c o m
      A F F I LI A T E O F F I CE

      MU MB A I , I N D I A




                                                               December 18, 2018


       BY EMAIL (dawn_samuel@nywd.uscourts.gov)
       Hon. Elizabeth A. Wolford
       United States District Judge
       Kenneth B. Keating Federal Building
       100 State Street
       Rochester, New York 14614

                                          Re:   United States v. Alexander Green, 14-cr-6038

       Dear Judge Wolford:

                        On behalf of Alexander Green, I am requesting a slight modification to the
       request Your Honor granted on December 4, 2018 for Mr. Green to travel outside the Northern
       District of California. D.I. 387.

                       On December 4, 2018, Your Honor granted Mr. Green permission to travel, inter
       alia, to Hawaii to install and manage the “1,000 Year Bloom” project by Symmetry Labs,
       returning to San Francisco on December 20, 2018. Mr. Green now requests permission to
       remain in Hawaii through the holidays, returning to San Francisco on January 4, 2019. The
       reason for this requested modification is twofold. First, the premier event for the “1,000 Year
       Bloom” installation, at which the Hawaii Symphony Orchestra is performing, is now taking
       place on December 20, and Mr. Green’s mother and brother have both traveled to Hawaii for the
       event. Second, the installation is the largest to date for Symmetry Labs and involves over 2,000
       interactive flowers and LEDs, which has required extensive daily troubleshooting in order to
       keep all of the flowers functioning as intended, so Mr. Green would like to remain through the
       holidays in order to ensure that the project continues to work properly.

                     AUSA Sean Eldridge, USPO Camaryn Lochner in Rochester, and USPO Josh
       Libby in San Francisco do not object to this request.

                      Finally, I apologize to the Court for submitting this request close to the 48-hour
       deadline. Mr. Green contacted me on Saturday about the request, but I had mistakenly
       calendared his return date as December 21.
     Case 6:14-cr-06038-EAW-JWF Document 392 Filed 12/19/18 Page 2 of 2

                                 KELLEY DRYE & WARREN LLP




Hon. Elizabeth A. Wolford
December 18, 2018
Page Two



               If Your Honor would like any additional information regarding the proposed
travel, we would be happy to provide it. We thank the Court for consideration of this request.

                                                Respectfully submitted,



                                                /s/ Jaimie Nawaday
                                                Jaimie L. Nawaday




                                                                Dated: December 19, 2018
